Citation Nr: 1547328	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  10-28 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an endocrine disorder.


REPRESENTATION

Veteran represented by:	Eric A. Gang, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from January 1983 to January 1985.  He also served in the Colorado Army National Guard from September 1988 to December 1992, with a verified period of active duty for training (ACDUTRA) in July 1990.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals VA treatment records that have been reviewed. 

In August 2013, the Veteran presented testimony at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the VBMS file.  

In a February 2014 Board decision, the Board denied the Veteran's claim for service connection for an endocrine disorder.  The Veteran appealed the Board's February 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2015 Order, the Court vacated and remanded the part of the Board's decision that denied service connection for an endocrine disorder, for proceedings consistent with a Joint Motion for Partial Remand (Joint Motion).  The Joint Motion directed the Board to readjudicate the claim after considering previously unseen VA treatment records and service treatment records, which were in its constructive possession.  The case has again returned to the Board so that it can implement the Joint Motion's directives.

Upon return from the Court, the Board sent a letter to the Veteran in January 2015 informing him that he had 90 days to submit additional evidence with an indication as to whether he desired a remand for the RO to consider the evidence or whether he waived this right.  In response, in August 2015, after being granted an extension of time to submit additional evidence, the Veteran submitted an additional July 2015 private medical opinion, but waived his right for the RO to consider this evidence.  Therefore, the Board will consider this additional evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

First, the Veteran should be scheduled for a VA examination and opinion to determine the likely etiology of any current endocrine disorder on a direct basis, to include as due to heat stroke, a traumatic head injury, and seizures.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran contends that he has a current endocrine disorder that affects his thyroid glands, causing obesity.  He believes this endocrine disorder is the result of a heat stroke, a traumatic head injury, or seizures that occurred during an intense period of ACDUTRA in July 1990.  See May 2009 Veteran's statement; September 2009 NOD; July 2010 VA Form 9; August 2015 attorney letter.  The Veteran's participation with his unit during a period of ACDUTRA in July 1990 is verified in his service treatment and personnel records.  

Second, the AOJ must attempt to secure any outstanding VA treatment records from the VA healthcare system in Cheyenne, Wyoming, dated from April 2014 to the present.     

Accordingly, the case is REMANDED for the following action:

1.  Request VA medical records from the Cheyenne, Wyoming VA healthcare system dated from April 2014 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and her or her representative.

2.  After any additional records are associated with the claims file, to include additional VA treatment records, schedule the Veteran for VA examination by an appropriate clinician to determine the etiology of any current endocrine disorder.  Access to the claims file must be made available to the examiner for review.  The examination should include any diagnostic testing or evaluation deemed necessary, including laboratory testing for a thyroid condition if necessary.  The Veteran must be interviewed.  The examiner must provide a clear explanation for the opinion, to include any comment on any credibility issues raised by the record from a medical perspective.  

The VA examiner must answer the following questions: 

(a) Upon clinical examination, does the Veteran have a current endocrine disorder?  Please specifically identify all endocrine disorders.  If a previously diagnosed disorder is not found upon examination, provide an explanation for that determination.

(b) For each diagnosed endocrine disorder, is it at least as likely as not (i.e., 50 percent or more probable) that the disorder began during or is otherwise causally related to the Veteran's period of ACDUTRA in July 1990?  In particular, address if any current endocrine disorder is the result of a heat stroke, a traumatic head injury, or seizures that occurred during a period of ACDUTRA in July 1990.  

(c) In rendering the above opinions, the examiner must consider and address the following evidence:  1) the Veteran's statements and testimony that he has a current endocrine disorder caused by his service that affects his thyroid glands, causing obesity; 2) National Guard hospital records dated in July 1990 and August 1990 documenting that the Veteran was hospitalized for heat exhaustion, a seizure, and a head injury when he fell and struck his head during an intense period of physical training; 3) National Guard laboratory reports dated at the time of his hospitalization in July 1990, which revealed hyponatremia, hypomagnesia, low chloride, a T3 uptake of 47.1, a T4 of 6.5, and a thyroid stimulating hormone test (TSH) level of 3.0; 4) National Guard records revealing the Veteran's weight to be 194 pounds in 1988, 218 pounds in August 1990, and 210 pounds per a November 1991 National Guard examination; 5) VA treatment records dated from 2009 to 2012 recording the Veteran's increase in weight between 285 and 294 pounds; 6) a June 2009 VA examination indicating that the Veteran does not have an endocrine disorder or inability to lose weight as the result of his military service; 7) an August 2012 VA TSH test ordered by a VA physician, revealing a TSH level of 3.89 H; 8) an internet medical article dated in August 2015 noting that the American Association of Clinical Endocrinologists was asking doctors to treat patients who test outside the boundaries based on a target TSH level of 0.3 to 3.0; 9) a July 2015 private medical opinion from Dr. T.G., MD., assessing that if more clinical data showed the Veteran to have hypothyroidism, then his elevated T3 uptake test noted in National Guard records was an early sign of this disorder, and a significant factor in the development of his current obesity.  Dr. T.G. added that an endocrinologist should conduct a variety of tests to determine whether the Veteran has a current endocrine disorder.  

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  Thereafter, the consider all of the evidence of record and readjudicate the service connection for an endocrine disorder issue on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran and his attorney an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




